Citation Nr: 0008562	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  95-28 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

Entitlement to service connection for cardiac arrhythmias and 
multiple joint pain, to include as due to undiagnosed 
illnesses.


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had a period of active duty for training from 
July to December 1971.  He apparently had later periods of 
training duty as a member of a National Guard unit until 
January 1992.  He served on active duty from November 1990 to 
June 1991.  He had service in Southwest Asia from December 1, 
1990, to April 28, 1991.

This is an appeal from an August 1994 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied entitlement to service 
connection for cardiac arrhythmias and multiple joint pain.  
The case was initially before the Board of Veterans' Appeals 
(Board) in June 1998 when it was remanded for, among other 
things, consideration of the veteran's claims under the 
statute and regulation pertaining to Persian Gulf War 
veterans' claims.  In a June 1999 rating action the regional 
office considered the claims under that statute and 
regulation and confirmed and continued the prior denials.  A 
supplemental statement of the case was issued to the veteran 
in June 1999.  The case is again before the Board for further 
appellate consideration.

The record reflects that, at the time of the June 1998 Board 
remand, the veteran was represented by a veterans' service 
organization.  However, in September 1999 the veteran's 
service organization advised the RO and the veteran that it 
could no longer represent him in the appeal to the Board.  
The veteran has not named another representative and the 
Board accordingly concludes that he does not currently wish a 
representative to assist him in connection with his appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  A cardiac disability and multiple joint pain were not 
demonstrated during the veteran's periods of military 
service.

3.  The veteran complained of multiple joint pain at a VA 
Persian Gulf screening examination in September 1993.  The 
veteran's current orthopedic conditions consist of 
osteoarthritis of various joints of the hands, left knee and 
both elbows, bilateral trochanteric bursitis and degenerative 
disc disease of the cervical spine.

4.  The evidence does not establish that any of the veteran's 
current musculoskeletal or orthopedic disabilities are of 
service origin.

5.  The veteran currently has an occasional paroxysmal atrial 
tachycardia which is considered a normal variant and he is 
asymptomatic.


CONCLUSION OF LAW

The veteran's cardiac arrhythmias and multiple joint pain 
were not incurred in or aggravated during his military 
service.  His osteoarthritis of various joints may not be 
presumed to have been incurred in service.  He does not have 
a cardiac condition or orthopedic disability resulting from 
an undiagnosed illness.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1117, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.317 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented claims which are plausible.  The 
Board is also satisfied that all relevant facts necessary for 
an equitable disposition of the claims have been properly 
developed.

I.  Background.

The veteran's service medical records pertaining to his 
period of active service reflect that on a medical history 
form completed by the veteran in May 1991 he indicated that 
he had had a broken left thumb repair in July 1968 and 
cellulitis of the right knee in July 1975.  He indicated that 
he was currently in good health.  He reported that he did not 
have or had never had palpitation or a pounding heart, heart 
trouble or high blood pressure.  On the report of medical 
examination clinical evaluation of the heart, upper 
extremities, feet and lower extremities and spine were 
reported to be normal.

Medical records pertaining to the veteran's Reserve training 
duty reflect that when he was examined in April 1984 he 
indicated in a report of medical history that he had had the 
reduction of a fracture in the left thumb with a pin 
placement in 1978; cellulitis of the right knee in 1975; a 
fracture of the spinous processes of C3 and C5 in 1978; a 
fracture of the left fourth finger in 1982 and several rib 
fractures on the left in 1962.  It was indicated that he had 
no current problems.  On the medical examination report 
clinical evaluation of the heart, upper extremities, feet, 
lower extremities and spine was reported to be normal. 

When the veteran was examined by the service department in 
March 1988 he again referred to the fracture of the left 
thumb in 1978, cellulitis of the right knee in 1975, fracture 
of the cervical vertebra in 1978, fracture of the left fourth 
finger in 1982 and left rib fractures in 1962.  On the report 
of medical examination clinical evaluation of the heart, 
upper extremities, feet, lower extremities and spine was 
reported to be normal.

The veteran's initial claim for VA disability benefits was 
submitted in November 1993.  He referred to an irregular 
heart beat and joint pain.

The RO later received a report of a VA Persian Gulf War 
screening examination of the veteran in September 1993.  It 
was indicated that he had had joint pain since returning from 
the Persian Gulf.  Various findings were recorded on physical 
examination.  An impression was made of joint pain.  A chest 
X-ray study showed that the cardiopulmonary findings were 
unremarkable.

The veteran was seen at the VA rheumatology clinic later in 
September 1993.  He reported multiple joint pain for the 
previous two years.  The joints involved were his hands, 
wrists, shoulders, elbows, feet, hips and knees.  On 
examination there was no synovitis.  There was a full range 
of motion in all joints.  An impression was made of 
arthralgia.  When he was seen later in 1993 it was indicated 
that he had no new symptoms.  All blood tests had been 
normal.

The veteran was afforded a VA orthopedic examination in May 
1994.  He stated that during Operation Desert Storm he 
developed pain in many of his joints including his hands, 
knees, elbows and ankles.  He had had pain since that time.  
There had been no change in the pain which he characterized 
as burning and aching.  He had been taking Advil but had been 
treated in service with Motrin that upset his stomach.  He 
took Naprosyn so that he could go to work.  He would awaken 
at night with aching and burning in his joints. 

It was noted that in 1975 he had had cellulitis of the right 
knee that had been drained and debrided.  He had been 
hospitalized for 45 days because of that.  There was a scar 
on the volar aspect of the left wrist that was a result of a 
glass cut at age 11.  There had been no tendon or nerve 
injury.

On physical examination the neck was supple and contained no 
palpable masses or a muscle spasm.  There was a full range of 
motion.  There was no deformity, atrophy, swelling or 
discoloration of either upper extremity except for some 
residual pain about the hand and the scar at the left wrist.  
He demonstrated a full range of motion in all of the joints.  
There was no deformity or asymmetry of the back.  There was 
no limitation of back motion.  There was a 1-inch in diameter 
slightly depressed scar on the medial aspect of the right 
knee resulting from the cellulitis in 1975.  There was pain 
on both calloused knees.  He stood and walked on his toes and 
heels and squatted well and arose without difficulty.  In the 
supine position, straight leg raising was performed to 80 
degrees bilaterally.  Both knees flexed to 125 degrees.  The 
patella and Achilles reflexes were hyperactive and equal.  
The diagnosis was history of multiple joint pain, currently 
without objective evidence of residual disability.

The veteran was afforded a VA cardiovascular examination in 
May 1994.  It was indicated that he initially became aware of 
an irregular heartbeat in September 1993.  He also reported 
mild, intermittent, short lasting episodes of front chest 
pain, 1 to 2 times per week and lasting 3 to 5 minutes with 
no relation to exertion.  He denied any shortness of breath 
or swelling of his feet and no symptoms of dizziness.

On examination his pulse rate was 90 per minute and 
irregular.  His blood pressure was 150/84.  The neck veins 
were engorged.  The carotids were normal and equal on both 
sides.  The thyroid was not enlarged.  The heart had an 
irregular rhythm.  S1 and S2 were normal.  No murmurs were 
heard.  An electrocardiogram showed sinus tachycardia with 
multiple premature atrial contractions.  X-ray studies in May 
1994 showed a normal chest.  A stress test dated in May 1994 
was negative for chest pain or electrocardiogram changes of 
ischemia.  Multiple premature atrial contractions were noted 
during resting electrocardiograms which disappeared during 
exercise.

Holter monitoring was performed in May 1994 for a period of 
24 hours.  The basic rhythm was sinus.  Frequent multiple 
premature atrial contractions were seen in singles, couplets 
and frequent short runs of premature atrial tachycardia.  No 
premature ventricular contractions or periods of AV block 
were noted.  An echocardiogram dated in May 1994 showed LV 
size and function apparently normal and a normal LA size.  
The diagnosis was arrhythmia with frequent premature atrial 
contractions and short runs of paroxysmal atrial tachycardia.  
It was indicated that there was no clinical evidence of an 
underlying heart disease.  The chest pain was described as 
atypical and noncardiac. 

In March 1995, the associate medical director for a life 
insurance company indicated that the insurance company 
recently had under consideration an application for life 
insurance by the veteran.  Subsequent to the investigation 
and examination the requested insurance had been issued.  
They did find it necessary to place the veteran in a special 
category and to deny the waiver of premium benefit for the 
type of policy.

An April 1995 statement by a former service associate of the 
veteran was to the effect that during the Gulf War the 
veteran complained of a severe earache that caused a balance 
problem.  On return to the United States he complained of 
general joint pain.  He recalled periods of time when the 
veteran complained of dull joint pain while they were in the 
Desert.

An April 1995 statement by an official of a VA hospital 
reflected that the veteran had been seen in the arthritis 
clinic in December 1994 for joint pain.  It was indicated 
that at the current time his diagnosis was arthralgias and 
left median epicondylitis.

In a March 1995 statement by a private physician, it was 
indicated that the veteran had been examined by him during 
that month and a cardiac arrhythmia was noted.

An April 1995 statement by the veteran's wife indicated that 
the veteran had not complained of any joint pain prior to 
going on active duty and reporting for Operations Desert 
Shield/Desert Storm.  She indicated that after his arrival in 
Saudi Arabia he had various difficulties including an ear 
infection that caused dizziness and complaints regarding all 
of his joints.  After he returned home the joint pain 
continued and also included chest pain.  She believed that 
all of the veteran's difficulties arose in Saudi Arabia.

The veteran was again afforded a VA cardiovascular 
examination in December 1998.  It was indicated that his 
history began in 1992 at which time he was having a life 
insurance physical examination and was told that he had a 
problem with his heart regarding an irregular rhythm.  At 
that point he had never had any previous cardiac symptoms and 
was unaware of any cardiac diagnosis or rhythm abnormalities.  
He went on to have a holter monitor which the examiner 
reviewed and it appeared that that was a normal study except 
for occasional premature atrial complexes.  That did lead to 
occasional tachycardia so he had paroxysmal tachycardia but 
was asymptomatic during that time.   He had also had normal 
chest X-rays and electrocardiograms that had been within 
normal limits.  He did not have palpitations and did not have 
problems with syncope, lightheadedness or orthostatic 
symptoms.  He had no chest pain, anginal or otherwise.  He 
had no shortness of breath.  He had no dyspnea on exertion 
and no orthopnea.  There was no lower extremity edema.  He 
had borderline hypertension but was not being treated.  He 
did have a family history of coronary artery disease.  It was 
stated that otherwise he was well except for degenerative 
joint disease and he currently took no medications.

On physical examination his blood pressure was 148/90.  His 
heart rate was 60 to 65 beats per minute.  He had no carotid 
bruits.  He had normal peripheral pulses with no lower 
extremity edema.  His chest was clear to auscultation without 
any rails.  From a cardiovascular standpoint it was difficult 
to hear his heart secondary to his barrel chest 
configuration; however, he seemed to have a normal point of 
maximum impulse.  He had a regular rate and rhythm without 
any murmurs, gallops or rubs.  The examiner detected a normal 
heart rate with no skipped beats.  A baseline 
electrocardiogram showed a normal sinus rhythm with no 
abnormalities.  

The examiner stated it was his impression that the veteran 
was a healthy individual who had been turned down for a life 
insurance policy based on occasional irregular heart rate.  
He stated that a holter monitor and cardiac workup had failed 
to uncover any specific diagnosis other than occasional 
paroxysmal atrial tachycardia.  He stated that that was not a 
particularly concerning finding.  The paroxysmal atrial 
contractions were most likely just a normal variant and he 
was asymptomatic.  In an addendum it was indicated that an 
exercise tolerance test had been performed and the veteran 
had excellent tolerance with 92 percent of maximum heart rate 
achieved.  There was no evidence of ischemia.  He achieved 
13.5 METS.

The RO later received additional VA outpatient treatment 
records reflecting the veteran's treatment for various 
conditions from 1993 to 1997.  The records included the 
September 1993 examination for Persian Gulf screening.  There 
was also the September 1993 report by the VA rheumatology 
clinic.  In June 1996 he complained of knee pain.  An 
assessment was made of knee pain with possible chondromalacia 
of the patella.  In March 1997 he complained that both knees 
ached and the ankles were painful also.  The assessment was 
arthralgias.

The RO later received a January 1995 physical examination 
conducted for the veteran's life insurance company which 
reflected blood pressure readings of 142/100 and 130/90.  

The veteran was again afforded a VA orthopedic examination in 
May 1999.  It was indicated that prior to entering the 
Persian Gulf he had been pain-free and had no problems.  He 
had had several earlier injuries consisting of multiple hand 
fractures.  He had returned from the Persian Gulf and 
returned to his job in painting and decorating.  Shortly 
after his return he began to have a diffuse pain that began 
initially in his hands, knees and neck.  At that time he was 
taking some Advil which helped to some extent.  As time 
progressed more joints became involved which eventually 
included both shoulders, both elbows, both hips, knees and 
ankles.  Because of the significant amount of persistent pain 
especially with working with his hands he gave up his job in 
painting and decorating and began teaching shop class in 
August 1995.  After his job change he was better able to 
tolerate the pain.  He was able to work full time without 
restrictions.  He usually took 600 milligrams of Advil 3 
times daily as needed.  He had never had any surgery on his 
joints.  He did not utilize a splint and had never had 
physical therapy.

On examination of the cervical spine there was some 
limitation of motion and mild tenderness.  There was no 
paraspinous muscle spasm.  Examination of the shoulder showed 
some limitation of motion.  There was mild tenderness about 
the left shoulder.  There was some limitation of motion of 
the elbows with crepitus with terminal extension of both 
elbows.  Examination of the hands showed a full strength with 
wrist flexion and extension, intrinsic and all superficial 
and deep flexor and extensor tendons.  He did have some signs 
of an old trauma to the right fifth digit.  He also had some 
tenderness to palpation over the right first 
metacarpophalangeal joint with limited range of motion.  His 
left first metacarpophalangeal joint was also tender to 
palpation with some crepitus.  The remainder of both hands 
were nontender.  There was no swelling or skin problems.  
Examination of the hips showed some limitation of motion.  
Palpation about the hips showed tenderness over the greater 
trochanter on both sides.  Examination of the knees showed 
that both knees had no effusion.  Both knees extended to 0 
degrees and flexed to 140 degrees.  Both knees were stable.  
Palpation about both knees was entirely nontender.  Both 
patella tracked normally without crepitus.

Examination of the ankles showed no effusion.  Both ankles 
dorsiflexed to 20 degrees and plantar flexed to 40 degrees.  
Palpation of the ankles showed some diffuse tenderness.

X-ray studies of the hands were obtained which showed 
bilateral degenerative joint disease of the first 
metacarpophalangeal joints and interphalangeal joints.  He 
had an old fracture of the left fourth distal phalanx and an 
old fracture at the base of the fifth proximal phalanx.  X-
ray studies of the knees were obtained.  The left knee showed 
minimal degenerative changes; the right knee was normal.  
Bilateral ankle films were obtained and were normal.  
Bilateral hip films and shoulder films were obtained and were 
normal.  Bilateral elbow films were obtained and showed early 
osteoarthritis.  Cervical spine films were obtained and 
showed degenerative disc disease.

The following impressions were made:  Posttraumatic 
osteoarthritis of the first metacarpophalangeal joints and 
interphalangeal joints of the hand, old fracture of the left 
fourth distal phalanx and fracture of the right proximal 
fifth phalanx; minimal degenerative joint disease of the left 
knee; normal right knee; bilateral trochanteric bursitis; a 
normal right shoulder and mild impingement of the left 
shoulder; mild early osteoarthritis of both elbows; and 
degenerative disc disease of the cervical spine.

II.  Analysis.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Where a veteran served continuously for 90 days or more 
during a period of war or during peace time service after 
December 31, 1946, and osteoarthritis or cardiac disease 
become manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Except as provided in paragraph (c) of this section, the VA 
shall pay compensation in accordance with Chapter 11 of Title 
38, United States Code to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or a combination of illnesses manifested by one or 
more signs or symptoms such as those listed in paragraph (b) 
of this section, provided that such disability:  (1) Became 
manifest either during active military, naval or air service 
in the Southwest Asia Theater of Operations during the 
Persian Gulf War or to a degree of 10 percent or more not 
later than December 31, 2001; and (2) by history, physical 
examination and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.

For the purposes of paragraph (a)(1) of this section, signs 
or symptoms which may be manifestations of an undiagnosed 
illness include various disabilities including muscle pain, 
joint pain and cardiovascular signs or symptoms.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(b).

In this case, the veteran's service medical records do not 
reflect any complaints or findings regarding joint problems, 
other than fractures and other problems involving his left 
thumb, right knee, cervical spine, left fourth finger and 
ribs that have not been shown to have occurred in service.  
The veteran was initially seen after service in September 
1993 with complaints including multiple joint pain and 
arthralgia was initially diagnosed.  On the most recent VA 
orthopedic examination, conducted in May 1999, diagnoses were 
made of osteoarthritis of various joints of the hands and 
fingers, left knee and both elbows as well as degenerative 
disc disease of the cervical spine.  However, these findings 
were made a number of years following the veteran's 
separation from military service.  Accordingly, under the 
circumstances, service connection for those disabilities 
would not be warranted either on the basis of direct service 
incurrence or, With regard to the veteran's claim for service connection for 
cardiac arrhythmias, his service medical records do not 
reflect any complaints or findings regarding a cardiac 
disability.  When he was afforded the VA cardiovascular 
examination in May 1994 there was cardiac arrhythmia with 
frequent premature atrial contractions and short runs of 
paroxysmal atrial tachycardia; however, it was indicated that 
there was no clinical evidence of an underlying heart 
disease.  It was indicated that his chest pain was atypical 
and noncardiac in nature.  The December 1998 VA 
cardiovascular examination indicated that the cardiac work up 
had failed to uncover any specific diagnosis other than 
occasional paroxysmal atrial tachycardia.  It was indicated 
that that was most likely just a normal variant and that the 
veteran was asymptomatic.  It was noted that an exercise 
tolerance test showed an excellent tolerance with 92 percent 
of maximum heart rate achieved and no evidence of ischemia.  
The veteran achieved 13.5 METS.  Thus, in the absence of any 
underlying organic disease to account for the veteran's 
cardiac arrhythmias, there is no evidentiary basis which 
would warrant service connection for the claimed arrhythmias.  
38 U.S.C.A. § 1110.

The record reflects that the veteran served in Southwest Asia 
from December 1990 to April 1991 as a member of Operations 
Desert Shield/Desert Storm and he is entitled to the 
presumption afforded by 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 
regarding certain undiagnosed medical conditions including 
muscle pain, joint pain and cardiovascular signs or symptoms 
becoming manifest either during active service while serving 
in the Persian Gulf War or to the required degree subsequent 
to service.  However, as noted previously, the veteran's 
service medical records do not reflect any reference to 
multiple joint pain or a cardiac condition.  Further, the 
multiple joint pain initially noted after his separation from 
service has been attributed to various conditions including 
osteoarthritis of various joints and degenerative disc 
disease of the cervical spine.  Thus, the veteran's 
complaints of multiple joint pain do not result from an 
undiagnosed condition and service connection for the multiple 
joint pain could not be established on a presumptive basis 
under the applicable statute and regulation.  Further, 
although the VA examinations have reflected occasional 
paroxysmal atrial tachycardia, that finding was considered 
most likely just a normal variant and the veteran was 
asymptomatic.  An underlying organic heart disease was not 
demonstrated.  Accordingly, under the circumstances, it 
follows that entitlement to service connection for a cardiac 
arrhythmia as due to an undiagnosed condition is not in 
order.

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for cardiac arrhythmias and 
multiple joint pain, to include as due to an undiagnosed 
illness, is not established.  The appeal is denied.



		
	TRUDY S. TIERNEY
	Acting Member, Board of Veterans' Appeals




 


- 13 -

- 2 -


